DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 14, 17, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihas et al. (U.S. 2020/0218101).

Regarding claim 1, Ihas discloses a display module (Fig. 18A; page 14, para [0243]), comprising:
	a backlight component (20, Fig. 18A; page 14, para [0249]);
	a display component (48, Fig. 18A; page 14, para [0245]) located at a side of the backlight component (upper side of 20, Fig. 18A) facing toward a light-emitting direction (direction of 400, Fig. 18; page 8, para [0148]) of the display module; and
	a light-adjusting component (360, Fig. 18A; page 14, para [0247]; page 7, para [0129]) located at a side of the backlight component (upper side of 20, Fig. 18A) facing toward the light-emitting direction (direction of 400, Fig. 18) of the display module,
	wherein the backlight component (20, Fig. 18A) comprises a first light guide structure (combination of: 1 and 15, Fig. 18A; page 14, para [0246]; page 8, para [0149]) and a light regulating structure (combination of: 926, 927, 929 Fig. 18A; page 14, para [0245]), the first light guide structure (combination of: 1 and 15, Fig. 18A) comprises a first light source (15, Fig. 18A; page 8, para [0149]) and a first light guide plate (1, Fig. 18A; page 14, para [0246]), and the light regulating structure (combination of: 926, Fig. 18A) is located at a side of the first light guide plate (upper side of 1, Fig. 18A) facing toward the display component (48, Fig. 18A) and is configured to regulate a transmission direction of light emitted from the first light guide plate (1, Fig. 18A; page 14, para [0245]);
	wherein the light-adjusting component (360, Fig. 18A) comprises a first electrode (bottom electrode of 301, Fig. 18A; page 8, para [0158]), a first liquid crystal (314, Fig. 18A; page 13, para [0236]) located at a side of the first electrode (upper side of bottom electrode of 301, Fig. 18A) away from the backlight component (20, Fig. 18A), and a second electrode (upper electrode of 301, Fig. 18A; page 8, para [0158]) located at a side of the first liquid crystal (upper side of 314, Fig. 18A) away from the backlight component (20, Fig. 18A); and the light-adjusting component (360, Fig. 18A) and the light regulating structure (combination of: 926, 927, 929, Fig. 18A) are configured to have uniformity in the regulating direction of light (uniformity of light in direction of 400, Fig. 18A; page 14, para [0245]; page 7, para [0130-0133]); and
	wherein the display module (Fig. 18A) has a sharing mode (wide viewing angle mode, Fig. 18A; page 10, para [0176]) and an anti-peeping mode (privacy mode, Fig. 18A; page 8, para [0151]), wherein, in the sharing mode (wide viewing angle mode, Fig. 18A; page 10, para [0176]), the first electrode (bottom electrode of 301, Fig. 18A) and the second electrode (upper electrode of 301, Fig. 18A) are not energized (page 10, para [0176]), and the first liquid crystal (314, Fig. 18A) is in a wide viewing angle state (page 10, para [0176]), and, in the anti-peeping mode (privacy mode, Fig. 18A: page 8, para [0151]), the first electrode (bottom electrode of 301, Fig. 18A) and the second electrode (upper electrode of 301, Fig. 18A) drive the first liquid crystal (314, Fig. 18A) to be in a narrow viewing angle state (page 11, para [0200]).

Regarding claim 4, Ihas discloses a display module with all the limitations above and further discloses wherein the light-adjusting component (360, Fig. 18A) is located at a side of the display component (48, Fig. 18A) facing away from the backlight component (20, Fig. 18A).

Regarding claim 14, Ihas discloses a display module with all the limitations above and further discloses wherein the first electrode (bottom electrode of 301, Fig. 18A; page 8, para [0158]) and the second electrode (upper electrode of 301, Fig. 18A; page 8, para [0158]) each cover the first liquid crystal (314, Fig. 18A) in a direction perpendicular to a plane of the display module (since the bottom and upper electrodes of 301 each cover the first liquid crystal 314 in the vertical direction, Fig. 18A; page 8, para [0158]).

Regarding claim 17, Ihas discloses a display module with all the limitations above and further discloses wherein one of the first electrode (bottom electrode of 301, Fig. 18A; page 8, para [0158]) and the second electrode (upper electrode of 301, Fig. 18A; page 8, para [0158]) is transparent (the first and second electrodes are necessarily transparent since output light 400 is transmitted from the backlight 20 through the display component 48 and the light-adjusting component 360, Fig. 18A; page 8, para [0148]).

Regarding claim 26, Ihas discloses a display module with all the limitations above and further discloses wherein the backlight component (20, Fig. 18A) further comprises a reflective sheet (3, Fig. 18A; page 8, para [0149]) located at a side of the first light guide plate (bottom side of 1, Fig. 18A) facing away from the display component (48, Fig. 18A).

Regarding claim 27, Ihas discloses a method for driving the display module according to claim 1, wherein the display module (Fig. 18A) is a liquid crystal display component (48, Fig. 18A; page 7, para [0142]) and has a sharing mode (wide viewing angle mode, Fig. 18A; page 10, para [0176]) and an anti-peeping mode (privacy mode, Fig. 18A; page 8, para [0151]), and
wherein the method comprises:
in the sharing mode (wide viewing angle mode, Fig. 18A; page 10, para [0176]), de-energizing (page 10, para [0176]) the first electrode (bottom electrode of 301, Fig. 18A) and the second electrode (upper electrode of 301, Fig. 18A) in such a manner that the first liquid crystal (314, Fig. 18A) is in a wide viewing angle state (page 10, para [0176]); and
in the anti-peeping mode (privacy mode, Fig. 18A: page 8, para [0151]), driving the first liquid crystal (314, Fig. 18A; page 11, para [0200]) by the first electrode (bottom electrode of 301, Fig. 18A) and the second electrode (upper electrode of 301, Fig. 18A) to be in a narrow viewing angle state (page 11, para [0200]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihas et al. (U.S. 2020/0218101).

Regarding claim 2, Ihas discloses a display module with all the limitations above and further discloses wherein the display component (48, Fig. 18A) comprises a second liquid crystal (214, Fig. 18A; page 8, para [0149]) but does not expressly disclose wherein the display component comprises a third electrode and a fourth electrode, wherein the second liquid crystal (214, Fig. 18A) is located between the third electrode and the fourth electrode.  However, Ihas discloses that the display component (48, Fig. 18A) comprises red, green, and blue pixels (220, 222, 224, Fig. 18A; page 8, para [0149]).  Furthermore, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a spatial light modulator having colored display pixels can be configured to have a liquid crystal layer disposed between two electrode layers that drive the colored display pixels.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the display component (Ihas: 48, Fig. 18A) of Ihas to be comprised of a third electrode and a fourth electrode, wherein the second liquid crystal (Ihas: 214, Fig. 18A) is located between the third electrode and the fourth electrode in order to obtain the benefits of driving the colored display pixels (Ihas: 220, 222, 224, Fig. 18A; page 8, para [0149]) via the third and fourth electrodes as is well known in the art.

Regarding claim 5, Ihas discloses a display module with all the limitations of claim 1 above but does not expressly disclose wherein the display component (48, Fig. 18A) is located at a side of the light-adjusting component (upper side of 360, Fig. 18A) facing away from the backlight component (20, Fig. 18A).  However, Ihas discloses equivalent alternative embodiments of the invention wherein the display component (48, Fig. 18A) can be located at a side of the light-adjusting component (360, Fig. 18A) facing toward the backlight component (20, Fig. 18A) or wherein the display component (48, Fig. 19D) can be located at a side of the light-adjusting component (360 comprising 300, Figs. 18A and 19D) facing away from the backlight component (20, Fig. 19D).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the display component (48, Figs. 18A and 19D) of Ihas to be located at a side of the light-adjusting component (360, Fig. 18A; 360 comprising 300, Fig. 19D) facing away from the backlight component (20, Figs. 18A and 19D) in order to obtain the benefits of an alternative equivalent embodiment of a display module of the invention that switch between a privacy mode and a wide viewing angle mode as taught by Ihas (Figs. 18A and 19D; page 2, para [0021]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihas et al. (U.S. 2020/0218101) in view of Woodgate et al. (U.S. 2019/0348585).

Regarding claim 3, Ihas discloses a display module with all the limitations of claim 1 above but does not expressly disclose wherein the display component (48, Fig. 18A) comprises a quantum dot layer.  However, Woodgate discloses a display module (100, Fig. 1; page 7, para [0122]) comprising a quantum dot layer (20, Fig. 1; page 10, para [0166]) in order to provide a wavelength conversion element that can efficiently provide colored light to display color images (page 10, para [0166]).
Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the display component (Ihas: 48, Fig. 18A) of Ihas to be comprised of the quantum dot layer (Woodgate: 20, Fig. 1; page 10, para [0166]) in order to obtain the benefits of efficiently providing colored light to display color images as evidenced by Woodgate (page 10, para [0166]).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihas et al. (U.S. 2020/0218101) in view of Yabuta et al. (U.S. 2008/0084471).

Regarding claim 9, Ihas discloses a display module with all the limitations above but does not expressly disclose wherein when the first liquid crystal (314, Fig. 18A) is in the narrow viewing angle state (privacy mode, Fig. 18A; page 8, para [0151]), an angle B formed between an optical axis of the first liquid crystal and a plane of the display module (horizontal plane of display module of Fig. 18A) satisfies 40°≤B≤45°.  However, Yabuta discloses a display module (4, Fig. 1; page 2, para [0033]) comprising a viewing angle light-adjusting component (12, Figs. 1 and 4a; page 3, para [0038]) wherein when a first liquid crystal (23, Fig. 1; page 3, para [0043]) is in a narrow viewing angle state (Fig. 4a; page 4, para [0051]), an angle, such as an angle B, formed between an optical axis of the first liquid crystal (long axis of liquid crystal molecule of 23, Figs. 1 and 4a) and a plane of the display module (horizontal plane of substrates 21 and 22 of 4, Figs. 1 and 4a; page 4, para [0051]) satisfies 40°≤B≤45° (Fig. 4a; page 4, para [0051]) in order to provide a narrow viewing angle state wherein an image can be directly transmitted without the influence of birefringence (Fig. 4a; page 4, para [0051-0052]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first liquid crystal (Ihas: 314, Fig. 18A) of the light-adjusting component (Ihas: 360, Fig. 18A) of Ihas such that when the first liquid crystal (Ihas: 314, Fig. 18A; Yabuta: 23, Fig. 1; page 3, para [0043]) is in a narrow viewing angle state (Ihas: privacy mode, Fig. 18A; page 8, para [0151]; Yabuta: Fig. 4a; page 4, para [0051]), an angle, such as an angle B, formed between an optical axis of the first liquid crystal (Ihas: 314, Fig. 18A; Yabuta: long axis of liquid crystal molecule of 23, Figs. 1 and 4a) and a plane of the display module (Ihas: horizontal plane of 360, Fig. 18A; Yabuta: horizontal plane of substrates 21 and 22 of 4, Figs. 1 and 4a; page 4, para [0051]) satisfies 40°≤B≤45°, such as 45° (Yabuta: Fig. 4a; page 4, para [0051]), in order to obtain the benefits of providing a narrow viewing angle state wherein an image can be directly transmitted without the influence of birefringence as taught by Yabuta (Fig. 4a; page 4, para [0051-0052]).

Regarding claim 10, Ihas as modified by Yabuta discloses a display module with all the limitations of claim 9 above and further discloses wherein B=45° (Yabuta: Fig. 4a; page 4, para [0051]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihas et al. (U.S. 2020/0218101) in view of Chiu et al. (U.S. 2021/0271132).

Regarding claim 11, Ihas discloses a display module with all the limitations of claim 2 above but does not expressly disclose wherein in a direction perpendicular to a plane of the display module (Fig. 18A), a cell gap d1 of the first liquid crystal (314, Fig. 18A) and a cell gap d2 of the second liquid crystal (214, Fig. 18A) satisfy: d1>d2.  However, Chiu discloses a display module (Fig. 1; page 2, para [0036]) comprising a display component (400, Fig. 1; page 2, para [0037]) and a light-adjusting component (300, Fig. 1; page 2, para [0037]) wherein a cell gap (d, Figs. 1-2; page 5, para [0080]) of the light-adjusting component (300, Figs. 1-2) can be configured to have larger cell gap (d, Figs. 1-2; page 5, para [0080]) in order to improve the effect of switching the light-adjusting component (300, Figs. 1-2) between a privacy mode and a sharing mode (page 5, para [0080]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the cell gap d1 of the first liquid crystal (Ihas: 314, Fig. 18A) to be larger (Chiu: Figs. 1-2; page 5, para [0080]) such that the cell gap d1 of the analogous light-adjusting component (Ihas: 360, Fig. 18A; Chiu: 300, Figs. 1-2) and the cell gap d2 of the second liquid crystal (Ihas: 214, Fig. 18A) of Ihas satisfies: d1>d2 in order to obtain the benefits of improving the effect of switching the light-adjusting component (Ihas: 360, Fig. 18A; Chiu: 300, Figs. 1-2) between a privacy mode and a sharing mode as taught by Chiu (page 5, para [0080]).  Examiner notes that one of ordinary skill in the art before the time of the effective filing of the claimed invention would have been motivated to configure the cell gap d1 of the first liquid crystal (Ihas: 314, Fig. 18A) to be larger while keeping the cell gap d2 of the second liquid crystal (Ihas: 214, Fig. 18A) to be smaller in order to obtain the benefits of minimizing the thickness of the display module while obtain the benefits of improving the effect of switching the light-adjusting component (Ihas: 360, Fig. 18A; Chiu: 300, Figs. 1-2) between a privacy mode and a sharing mode as taught by Chiu (page 5, para [0080]).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihas et al. (U.S. 2020/0218101) in view of Morishita et al. (JP 2008-310271).

Regarding claim 12, Ihas discloses a display module with all the limitations of claim 1 above but does not expressly disclose wherein in a direction perpendicular to a plane of the display module (Ihas: direction perpendicular to a horizontal plane display module of Fig. 18A), a cell gap d1 of the first liquid crystal (314, Fig. 18A) satisfies: 5 um ≤ d1 ≤ 8 um.  However, Morishita discloses a viewing-angle light-adjusting component (2, Figs. 1 and 17; page 32, para [0140-0141]) comprising a first liquid crystal (21e, Fig. 17; page 26, para [0110]), a cell gap of the first liquid crystal (21e, Fig. 17) is configured to be 8.0 um (Fig. 17; page 32, para [0141]) in order to provide a display module that can switch between a wide-viewing angle mode and a privacy mode (page 1, para [0001]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the display module (Ihas: Fig. 18A) of Ihas such that in a direction perpendicular to a plane of the display module (Ihas: direction perpendicular to a horizontal plane display module of Fig. 18A), a cell gap d1 of the first liquid crystal (Ihas: 314, Fig. 18A) of the light-adjusting component (Ihas: 360, Fig. 18A) satisfies: 5 um ≤ d1 ≤ 8 um, such as 8 um (Morishita: Fig. 17; page 32, para [0141]), in order to obtain the benefits of providing a display module that can switch between a wide-viewing angle mode and a privacy mode as taught by Morishita (page 1, para [0001]).

Allowable Subject Matter
Claims 28-43 are allowed.  Claims 29-41 are allowed as being dependent on claim 28.  Claim 43 is allowed as being dependent on claim 42.
Claims 6-8, 13, 15-16, 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display module of claim 6 (having all the combination of features including wherein the second polarizer has a second absorption axis perpendicular to the first absorption axis), the display module of claim 13 (having all the combination of features including wherein, in the anti-peeping mode, V=5.095-1.479x((In(Δɛ)-In(d1)+1)), where V denotes a voltage difference between the first electrode and the second electrode, Δɛ denotes a difference between a dielectric constant ɛ// and a dielectric constant ɛ|, and d1 denotes a cell gap of the first liquid crystal in a direction perpendicular to a plane of the display module), the display module of claim 15 (having all the combination of features including wherein the first electrode comprises at least one first sub-electrode, wherein one of the at least one first sub-electrode comprises a first main electrode strip and a plurality of first toothed electrode strips, the plurality of first toothed electrode strips is connected to the first main electrode strip and parallel to each other, and the second electrode covers the first liquid crystal in a direction perpendicular to a plane of the display module; or the first electrode covers the first liquid crystal in a direction perpendicular to a plane of the display module, the second electrode comprises at least one second sub-electrode, wherein one of the at least one second sub-electrode comprises a second main electrode strip and a plurality of second toothed electrode strips connected to the second main electrode strip and parallel to each other), the display module of claim 16 (having all the combination of features including herein the first electrode comprises at least one first sub-electrode, wherein one of the at least one first sub-electrode comprises a first main electrode strip and a plurality of first toothed electrode strips connected to the first main electrode strip and parallel to each other; the second electrode comprises at least one second sub-electrode, wherein one of the at least one second sub-electrode comprises a second main electrode strip and a plurality of second toothed electrode strips connected to the second main electrode strip and parallel to each other; and the first electrode at least partially overlaps with the second electrode in a direction perpendicular to a plane of the display module, or the plurality of first toothed electrode strips of the first electrode is engaged with the plurality of second toothed electrode strips of the second electrode in the direction perpendicular to the plane of the display module), the display module of claim 18 (having all the combination of features including wherein the light regulating structure comprises a grating, wherein the grating comprises transparent portions and non-transparent portions, the transparent portions and the non-transparent portions are alternately arranged, and an angle C formed between one of the non-transparent portions and a normal line perpendicular to a plane of the display module satisfies: 5°<C<10°), the display module of claim 19 (having all the combination of features including wherein the backlight component further comprises a polymer liquid crystal film located at a side of the light regulating structure facing away from the first light guide plate, the polymer liquid crystal film comprises a polymer liquid crystal film, and an electrode layer located at each of at least one side of the polymer liquid crystal film), the display module of claim 21 (having all the combination of features including wherein the backlight component further comprises a second light guide structure, wherein the second light guide structure comprises a second light source and a second light guide plate located at a side of the light regulating structure facing away from the first light guide plate; and the second light source is turned on in the sharing mode, and the second light source is turned off in the anti-peeping mode), the display module of claim 28 having all the combination of features, and the display apparatus of claim 42.  Claims 7-8 are objected to as being dependent on claim 6.  Claim 20 is objected to as being dependent on claim 19.  Claims 22-25 are objected to as being dependent on claim 21.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871